PER CURIAM:
We affirm Judge Cooper’s denial, without an evidentiary hearing, of Falu’s petition under 28 U.S.C. § 2255 to vacate his sentence for breaking into mail boxes in violation of 18 U.S.C. § 1708, on the ground that he was under the influence of drugs at the times of plea and sentence. Judge Tyler had exercised great care in taking the plea; Falu admitted that there was a factual basis for this and specifically declared that he was not sick. Four weeks, during which he received no narcotic or addicting drugs, elapsed between plea and sentence, before Judge Cooper, at which Falu declined to exercise his right of allocution. On both occasions he was represented by highly experienced and capable counsel.
Affirmed.